UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 FF SUPPLY, LLC, d/b/a ZENITH INSURED
 CREDIT,                                                      19cv03557 (CM) (DF)

                               Plaintiff,                     ORDER

                -against-

 BF INTERNATIONAL CO., LTD.,

                               Defendant.

DEBRA FREEMAN, United States Magistrate Judge:

       The Court having held a telephone conference on December 18, 2019, with counsel for

all parties, it is hereby ORDERED, as stated at the conference, that:

       1.      If Mikhail Ratner, Esq. ("Ratner"), as counsel of record for defendant

BF International Co., Ltd. ("Defendant"), wishes to move to withdraw from representing

Defendant in this case, then, no later than December 30, 2019, Ratner shall file a motion for

leave to withdraw, as required by Local Civil Rule 1.4 of this Court, and shall serve that motion

promptly on Defendant (by fax or email) and file proof of such service. 1 All discovery shall be

stayed until December 30, 2019, and, if a motion to withdraw is filed by that date, then discovery

shall remain stayed pending resolution of the motion.


       1
          This Court notes that the Answer to the Complaint that Ratner filed on behalf of
Defendant in this case lists Ratner's law firm affiliation as Emergent LLP ("Emergent"), and it is
this Court's understanding that, if Ratner seeks to withdraw, he will be seeking withdrawal on
his own behalf and on behalf of Emergent. (See Letter to the Court from Ratner, dated Dec. 18,
2019.) This Court also notes, however, that-possibly because Ratner has failed to update his
registration information for the Court's Electronic Case Filing ("ECF") system- the Docket for
this action reflects that Ratner's affiliation is with a different law firm, the firm of Silverman,
Sclar, Shin & Byrne PLLC. Regardless of whether he moves to withdraw, Ratner is directed to
correct any error reflected on the Docket of this action, regarding the identity and mailing
address of the law firm that, with Ratner, is Defendant's current counsel ofrecord.
       2.      If Ratner proceeds to file a motion to withdraw, and Defendant wishes to be heard

with respect to that motion, then, no later than January 6, 2020, Defendant should submit a

response to the motion to this Court, with a copy to Ratner. This response may be sent by

overnight mail or by fax directly to my Chambers at the following address or fax number:

               Hon. Debra Freeman, U.S. Magistrate Judge
               United States Courthouse
               500 Pearl Street, Room 1660
               New York, New York 10007

               Fax: 1-212-805-4658

Defendant's response may be submitted ex parte; in other words, it need not be served on

counsel for Plaintiff. This Court, in its discretion, will determine whether any response it

receives should be filed publicly or if it contains sensitive information that warrants its being

placed under seal.

       3.      Further, this Court anticipates that, if Ratner moves to withdraw, then this Court

will hold a conference with counsel for the parties, together with a corporate representative of

Defendant (who may appear by telephone, if located in Korea), to address the motion. For this

reason, and because of the scheduling difficulties that may be posed by the time zone difference

between this jurisdiction and Korea, Ratner is directed to inform this Court, together with any

motion to withdraw, of dates and times at which a corporate representative of Defendant can be

available for such a conference. This Court has current availability on the morning (9:30 a.m.)

of January 7 and 9, 2020, and on the evening (6:00 p.m.) of January 13, 2020.

       4.      Defendant is cautioned that, if Ratner moves to withdraw and Defendant neither

submits a timely response to the motion, nor appears at a motion conference scheduled by the

Court, then the motion may be granted as unopposed.




                                                  2
       5.      Defendant is further cautioned that a corporation may not proceed before this

Court prose (meaning without an attorney). For this reason, if this Court permits Ratner to

withdraw, then Defendant will need to retain new counsel in order to defend against the claims in

this action. Failure to do so may result in the entry of a default judgment against Defendant.

       6.      If no motion to withdraw is filed by Ratner by December 3 0, 2019, then this

Court will assume that Ratner has decided not to file such a motion, and the discovery stay will

be lifted and counsel will be expected to submit, no later than January 3, 2020, a jointly proposed

schedule for the completion of all discovery. Given past discovery delays, this proposal should

provide expedited deadlines for the completion of paper discovery, and specific dates (and

locations) for depositions.

       7.      Ratner is directed to provide a copy of this Order to Defendant forthwith (again,

by fax or email), and to file proof of such service.

       8.      In light of the rulings herein, the motion for discovery filed by plaintiff

FF Supply, LLC, on December 5, 2019 (Dkt. 17) is denied without prejudice, and the Clerk of

Court is directed to close that motion on the Docket of this action.

Dated: New York, New York
       December 20, 2019

                                                       SO ORDERED



                                                       DE£Mff~
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                  3
